          Case 1:19-cv-01068-NONE-EPG Document 28 Filed 11/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     LAVAL JONES,                                    Case No. 1:19-cv-01068-NONE-EPG (PC)
11
                   Plaintiff,                        ORDER REQUIRING DEFENSE
12                                                   COUNSEL TO RESPOND TO ORDER
           v.                                        REGARDING EARLY SETTLEMENT
13                                                   CONFERENCE
     WEBER,
14
                  Defendant.
15

16          On September 21, 2020, the Court issued an order regarding early settlement
17   conference. (ECF No. 20). The Court ordered that, “[w]ithin forty-five days from the date of
18   service of this order, the assigned Deputy Attorney General shall either: (1) file a notice that
19   Defendant(s) opt out of the settlement conference; or (2) contact ADR Coordinator Sujean Park
20   (spark@caed.uscourts.gov) to schedule the settlement conference.” (ECF No. 20, p. 2)
21   (footnote omitted). This forty-five-day deadline has expired, and it appears that defense
22   counsel has not opted out of the settlement conference or contacted ADR Coordinator Sujean
23   Park to schedule the settlement conference. Defense counsel did file a motion for summary
24   judgment and a motion to stay the case pending resolution of the motion for summary judgment
25   (ECF Nos. 21 & 22), but the motion to stay was denied (ECF No. 23).
26          Given defense counsel’s failure to respond to the order regarding early settlement
27   conference, IT IS ORDERED that defense counsel has until close of business on November 20,
28   2020, to respond to the order regarding early settlement conference. Failure to comply with

                                                      1
          Case 1:19-cv-01068-NONE-EPG Document 28 Filed 11/13/20 Page 2 of 2



 1   this order may result in the imposition of sanctions.
 2
     IT IS SO ORDERED.
 3

 4
        Dated:     November 13, 2020                         /s/
 5                                                       UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
